Citation Nr: 0609707	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-36 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis C.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran retired from active duty in May 1983 with nearly 
20 years of military service.  This claim is on appeal from 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran was diagnosed with "viral hepatitis" (since 
identified as hepatitis B) in May 1970 while on active duty.  
He was discharged from active duty in 1983 without any 
further symptoms associated with hepatitis.

2.  There are no chronic residuals of hepatitis B currently 
shown.

3.  Post-service medical evidence indicates that the veteran 
was diagnosed with hepatitis C in 2000.

4.  There are no chronic residuals of hepatitis C currently 
shown.

5.  The post-service medical evidence does not relate the 
veteran's currently-diagnosed hepatitis C with any event or 
occurrence on active duty service. 


CONCLUSION OF LAW

Residuals of hepatitis C were not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he developed viral 
hepatitis during military service and is now diagnosed with 
hepatitis C.  He maintains that he should be service-
connected for hepatitis.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal that the veteran was 
hospitalized approximately 17 days in May-June 1970 for viral 
hepatitis (now identified as hepatitis B).  The condition 
resolved and he was returned to duty.  Service records show 
no further symptoms of viral hepatitis during the remainder 
of his military career (an additional 13 years after the 
incident).  At this juncture, the evidence does not show that 
he is currently diagnosed with chronic hepatitis B.  
Parenthetically, it is common medical knowledge that 
hepatitis C was not recognized in the 1970s.

In September 2000, the veteran was shown to have positive 
hepatitis C antibodies, and was diagnosed with hepatitis C.  
At the time of diagnosis, the veteran's risk factors were 
noted to be hepatitis B in 1970, body piercing, and a past 
history of snorting cocaine.  Nonetheless, the Board places 
significant probative value on the multi-year gap between 
discharge from military service and the first reported 
medical history of hepatitis C.  

Even considering that hepatitis C was first identified as a 
separate medical disorder in 1988, the fact that the veteran 
was not diagnosed with hepatitis C until 2000 is too remote 
in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology.  
See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In that case, the threshold question is whether the 
viral hepatitis acquired in service is related to the 
currently-diagnosed hepatitis C.

In denying the veteran's claim, the Board places significant 
probative value on an October 2002 VA examination, undertaken 
for the purposes of addressing this exact issue.  The 
examiner noted that the veteran was diagnosed with acute 
hepatitis in 1970, and diagnosed with hepatitis C in 2000.  

At the time of the examination, the veteran had no known 
clinical manifestations of the disease, was receiving no 
treatment, and the disease was characterized as being totally 
inactive; however, the examiner stated that the disease was 
clearly present but not from the demonstration of any 
physical signs.  The final diagnosis was hepatitis C 
infestation with no current activity save the on-going 
presence of viral disease.

As to the issue of a medical nexus with military service, the 
examiner concluded, in essence, that the veteran's current 
diagnosis of hepatitis C was not related to military service 
"because of the apparent absence of long-term hepatic 
disease resulting from the hepatitis C."  

With respect to the veteran's assertion that he may have been 
exposed to hepatitis C while giving blood, the Board notes 
that the common thought is that hepatitis C is transmitted 
through getting blood, rather than through giving blood.  
Next, to the extent that he suggested that dirty needles were 
used during blood donation, the examiner noted that he was 
uncertain whether nonsterile needles were used but he thought 
it would be very unusual, if not extremely rare.  

The Board agrees and finds the veteran's unsubstantiated 
assertion that he acquired hepatitis C when giving blood 
because of the military's use of infected needles to be so 
remote as to be beyond the realm of reasonable possibilities.

In sum, the Board specifically accords significant probative 
weight to the VA examination report finding no medical nexus 
between an incident of viral hepatitis in service and current 
diagnosis of hepatitis C because the examiner had the 
veteran's claims file for review prior to the examination, 
conducted a comprehensive examination, and focused on the 
critical inquiry of this appeal; that is, whether the 
veteran's current disorder was caused by any incident of his 
military service.  

Moreover, the medical evidence does not show that any 
physician has established a medical nexus between the 
veteran's hepatitis in service (now characterized as 
hepatitis B) and current diagnosis of hepatitis C.  

The Board has considered the veteran's contention that he 
developed hepatitis C as a result of military duty.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of hepatitis C during active duty or 
until many years after service.  He lacks the medical 
expertise to offer an opinion as to the diagnosis of current 
pathology, as well as to medical causation of any current 
disability.  

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, the absence of a medical nexus, service 
connection is not warranted for hepatitis C.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2001, prior to the initial adjudication of his claim, 
and again in April 2005.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
the veteran was provided with specific information as to why 
the claim was being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the December 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue was obtained in October 2002.  The available 
medical evidence is sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

The claim for entitlement to service connection for residuals 
of hepatitis C is denied.


REMAND

With respect to the remaining claim for PTSD, the Board finds 
that a remand is in order.  While a VA examination report in 
October 2002 indicated that the veteran did not have a 
diagnosis of PTSD, a subsequent statement by his VA treating 
physician indicated that the veteran was under psychiatric 
care for combat-related PTSD.  Therefore, the veteran 
satisfies the first element of the claim and has a diagnosis 
of PTSD.  

An attempt was made to verify one of the veteran's claimed 
stressor that he transported dead bodies from the USS 
Intrepid.  A summary of records from the USS Intrepid 
reflected no documentation that dead bodies were brought 
aboard.  Therefore, at this juncture, that stressor has not 
been verified.

On the other hand, the veteran also reported as a stressor 
that he was involved in an airplane crash in 1974 or 1975 at 
or around N.A.S. Fallon, Nevada.  He indicated that he was on 
a training flight when the T-28 in which he was a passenger 
crash landed from 1300 feet with a dead engine.  

It does not appear, however, that an attempt was made to 
verify this stressor.  Concepts of due process mandate that 
the claim be remanded in order to attempt to verify whether 
the veteran was a passenger on a T-28 that crash landed at or 
around N.A.S. Fallon, Nevada, in 1974 or 1975.

If, and only if, the stressor regarding an airplane crash at 
or around N.A.S. Fallon, Nevada, is verified, the veteran 
should be scheduled for the appropriate examination to 
determine whether this stressor is related to his diagnosis 
of PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
veteran's stressor with the Center for 
Unit Records and Research (CURR) or other 
appropriate organization, including, as 
appropriate, directly with N.A.S. Fallon, 
Nevada, regarding the veteran's 
involvement in an airplane crash at or 
around N.A.S. Fallon between 1974 and 
1975.  If the crash is unable to be 
verified, that should be so noted in the 
claims file.

2.  If (and only if) the airplane crash 
is verified, the veteran should be 
scheduled for the appropriate VA 
examination for a medical opinion 
regarding the appropriate psychiatric 
diagnosis.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  In responding to 
this remand, the examiner is asked to 
indicate the degree to which the opinion 
is based upon the objective findings of 
record as opposed to the history as 
provided by the veteran.

Specifically, a definitive determination 
should be made as to whether the criteria 
necessary to support a diagnosis of PTSD 
are met under DSM-IV, and if so, whether 
the PTSD is related to service or to 
other post-service events or occurrences.  
If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record 
(considering only the verified stressors) 
was sufficient to produce the disorder; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the verified in-service stressors 
found to be established by the record and 
found sufficient to produce PTSD.  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


